Citation Nr: 0844453	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a skin disability, 
to include as due to Agent Orange exposure and/or asbestos 
exposure.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD, alcohol dependence, 
hearing loss, right hand chemical burn, contact 
dermatitis/rash due to poison ivy, fungal skin condition, 
generalized dermatitis, seborrheic dermatitis, eczema, 
folliculitis, actinic damage of the skin, actinic keratosis, 
seborrheic keratosis, basal cell carcinomas, and an asbestos-
caused disorder.  

For purposes of this decision, the Board has characterized 
the multiple skin conditions listed above as being 
encompassed in a single claim of entitlement to service 
connection for a skin disability.  Furthermore, the Board 
notes that the RO denied service connection for an asbestos-
caused disorder on the basis that the veteran had not claimed 
any resulting disability.  Review of the veteran's VA Form 
21-526, Application for Compensation, shows he indicated that 
he was exposed to asbestos and he described his disability as 
"water blisters" and "skin came off hands."  Accordingly, 
this is considered part of his claim for service connection 
for skin disability.  See Roebuck v. Nicholson, 20 Vet. App. 
307 (2006) (although there may be multiple theories or means 
of establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim).  

In March 2008, the Board received additional evidence and a 
VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, in favor of the Disabled 
American Veterans (DAV).  The Board notes that the evidence 
submitted (DD Form 215) was previously of record and is for 
consideration.  Regarding the veteran's appointment of 
representation, it was received more than 90 days after the 
April 2, 2007 letter notifying him that his appeal had been 
certified to the Board.  Therefore, he was required to show 
good cause for the delay in the appointment of 
representation.  See 38 C.F.R. § 20.1304 (2008).  Good cause 
has not been demonstrated by the veteran, who offered no 
explanation regarding the delay in the appointment of 
representation.  Thus, this appointment is referred to the RO 
for acknowledgment, and the Board will proceed with 
adjudication of his pending appeal.  38 C.F.R. § 
20.1304(b)(1)(i) (2008).  The Board observes that DAV 
submitted memos on behalf of the veteran in April and 
December 2006.  However, a VA Form 21-22 was not of record at 
that time.  Pursuant to regulation, in order to designate a 
recognized organization as his representative, an appellant 
must execute a VA Form 21-22.  38 C.F.R. § 20.602 (2008).  

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran received the Purple Heart medal and his 
reported combat-related stressors are considered verified; 
the preponderance of the evidence, however, is against 
finding that he currently has PTSD due to service.

2.  Service connection may not be established for alcohol 
dependence as a primary disability for claims filed on or 
after October 31, 1990; and the evidence does not show that 
the veteran's alcohol dependence is proximately due to or 
aggravated by service-connected disability.

3.  The preponderance of the evidence is against a finding 
that current bilateral hearing loss is related to active 
service or events therein, to include noise exposure; and 
there is no evidence of bilateral hearing loss manifested to 
a compensable degree within one year following discharge from 
service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  Alcohol dependence was not, as a matter of law, incurred 
in service; and service connection on a secondary basis is 
not warranted.  38 U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2008).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in April 2003 that notified the veteran of the evidence 
needed to substantiate his claims for service connection for 
PTSD and hearing loss.  This letter advised the veteran of 
the evidence VA would provide and of the evidence he needed 
to provide.  A letter dated in August 2006 addressed service 
connection for PTSD, hearing loss, and alcohol dependence.  
The veteran was advised of the information and evidence that 
VA would obtain and of the information and evidence he needed 
to provide.  He was asked to send any evidence in his 
possession that pertained to his claim.  The letter also 
provided information regarding how VA assigns disability 
ratings and effective dates.  The case was readjudicated in a 
November 2006 SOC.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008). 

The claims file contains the veteran's service treatment 
records and select personnel records.  The RO requested 
records from the VA medical center (VAMC) in Lexington for 
the period from January 1970 to December 2002.  Records for 
the period from approximately September 2002 to May 2004 have 
been obtained.  Records for the period from January 1970 to 
August 2002, however, were determined to be unavailable for 
review and additional efforts to obtain records for this 
period are not required.  See 38 C.F.R. § 3.159(c)(2) (2008).  
The RO completed a formal finding of unavailability in 
November 2006.  By letter also dated in November 2006, the RO 
advised the veteran that they were unable to obtain these 
records and provided him the opportunity to submit the 
records himself.  In December 2004, the RO requested records 
from Lexington Clinic.  Response received indicates that they 
had no information regarding the veteran for the dates of 
service requested.  In support of his claim, the veteran 
submitted various private medical records, to include from 
the Lexington Clinic.  The veteran underwent VA PTSD and 
audiometric examinations in April 2004.  The claims file was 
available for review.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007)); 38 C.F.R. § 3.303 (2008).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2008).

PTSD

The veteran contends he has PTSD related to his military 
service.  In support of his claim, he reported incoming 
mortar attacks.  He also reported that he was wounded by 
shrapnel.

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in according with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).  
When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.304(d), (f) 
(2008).

The veteran's DD Form 215 shows that he was awarded the 
Purple Heart.  Based on receipt of this medal, VA presumes 
the veteran engaged in combat with the enemy.  See M21-MR, 
Part IV, Subpart ii, Chapter 1.D.13.d.  As such, the 
veteran's reported combat-related stressors are considered 
verified.  

The veteran underwent a VA PTSD examination in April 2004.  
The veteran was interviewed for approximately one-and-a-half 
hours and his claims file and medical records were reviewed.  
Various rapid assessment instruments were administered.  The 
veteran's result on the Nine-Symptom Depression Checklist was 
negative for any indication of mood disorder and was negative 
for panic attacks.  

Regarding military history, the veteran reported that he was 
stationed in Vietnam with primary duties as a helicopter 
mechanic.  Following service, he worked in a factory and is 
currently retired.  He indicated no problems with work 
adjustments or work relationships.  On mental status 
examination, the veteran was casually dressed with good 
grooming and hygiene.  Psychomotor behavior and speech were 
within normal limits.  He described his mood as generally 
good.  Affect was euthymic and there was no indication of 
disturbance in thought processes or thought content.  Results 
from the Blessed Orientation-Memory-Concentration test 
indicated no errors and therefore, no cognitive impairment.  

On PTSD assessment, the veteran reported military stressors 
matter-of-factly without distress.  He indicated that they 
were working on helicopters when a mortar attack occurred and 
they were in the foxholes without weapons.  He also reported 
being wounded by shrapnel.  The veteran scored 20 on the 
Combat Exposure Scale indicating a moderate level of combat 
exposure.  His score on the Mississippi Scale for Combat-
Related PTSD was 85, which was substantially below the 
recommended cut off.  His score on the PTSD Checklist-
Military Version was 32, which was also substantially below 
the recommended cut off.  The examiner concluded that the 
results of the interview and analysis of rapid assessment 
instruments did not support a DSM-IV diagnosis of PTSD.  In 
summary, the examiner stated that the veteran's post-military 
adjustment had not been affected by exposure to combat 
trauma.  

Review of private and VA medical records does not show a 
diagnosis of PTSD.  The Board acknowledges the veteran's 
reports of nightmares, flashbacks, and nervousness and also 
acknowledges his contention that he has PTSD.  The veteran, 
however, is not competent to render a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On review, the record does not show that the veteran 
currently meets DSM-IV criteria for PTSD.  Accordingly, 
service connection is not warranted.  The Board notes that 
without a currently diagnosed disability, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The preponderance of the evidence is against the claim for 
service connection for PTSD and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).

Alcohol dependence

Although not specifically claimed by the veteran, this issue 
was apparently inferred by the RO and addressed in the May 
2004 rating decision.  The veteran subsequently perfected an 
appeal of this issue.

At the April 2004 VA PTSD examination, the veteran reported 
prior treatment for alcohol dependence and that he continues 
to use alcohol.  Results from screening tools indicated the 
need for evaluation.  Diagnosis was alcohol dependence.

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct; or, 
for claims filed after October 31, 1990, not the result of 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2008).  
VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), VAOPGCPREC 2-98 (1998).  Thus, 
service connection for alcohol dependence on a direct basis 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Notwithstanding, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that there can be 
service connection for substance abuse disability acquired as 
secondary to, or as a symptom of, service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  Compensation may be awarded only "where there is 
clear medical evidence establishing that alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing." Id. at 
1381.

As the veteran is not currently service-connected for any 
disabilities, service connection for alcohol dependence on a 
secondary basis is not warranted.  See 38 C.F.R. § 3.310 
(2008).

Bilateral hearing loss

The veteran essentially contends that he has hearing loss 
resulting from a mortar blast to his face and chest.  Review 
of the claims file shows that the veteran was a helicopter 
mechanic in Vietnam and that he was awarded the Purple Heart.  
Considering the circumstances of the veteran's service, noise 
exposure is conceded.

In this regard, the Board notes that, for injuries or 
diseases alleged to have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  
Specifically, VA regulations provide that, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service. It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra. The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit competent evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

Prior to November 1967, audiometric test results were 
reported by the service department in standards set forth by 
the American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
(see values in parentheses).

On examination for enlistment in December 1963, puretone 
thresholds were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)
LEFT
5 (20)
0 (10)
-5 (5)
-10 (0)
0 (5)




On examination in April 1965, puretone thresholds were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
X
5 (10)
LEFT
5 (20)
-5 (5)
5 (15)
X
5 (10)

On examination in September 1965, puretone thresholds were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
15 (25)
X
25 (30)
LEFT
15 (30)
10 (20)
10 (20)
X
30 (35)

On separation examination in October 1967, the veteran's ears 
and drums were reported as normal on clinical evaluation.  
Puretone thresholds were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
X
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
X
5 (10)

The veteran submitted a printout of audiometric findings from 
his employer.  The information provided showed five 
audiometric test results covering the period from February 
1979 to August 2000.  Review of the information shows that 
the veteran met VA's criteria for hearing loss disability in 
both ears in February 1979.  

The veteran underwent a VA audiometric examination in April 
2004.  He reported decreased hearing since getting out of the 
service and that his hearing is worse in the left ear.  He 
reported military noise exposure to include machine guns, 
helicopters, mortars, and howitzers.  He also indicated that 
there was a mortar blast that went off close to him and 
caused his ears to ring for a while.  Following service he 
went to work at a factory and he flunked the hearing test.  
He reported that he did not wear hearing protection at the 
factory for the first several years and only began wearing 
hearing protection in the last few years while he was there.  
Puretone thresholds were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
55
70
LEFT
0
10
55
65
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 76 percent in the left ear.  

Based on puretone results, diagnosis was moderately severe to 
severe high-frequency sensorineural hearing loss bilaterally.  
The examiner noted that in reviewing the claims file, the 
veteran's hearing was normal on induction and at discharge.  
She indicated that it is not at least as likely that his 
hearing loss was due to the loud noise exposure while in the 
service.  She noted that hearing at discharge was normal and 
then after service, the veteran went to a factory job around 
loud noise.  He did not wear hearing protection and he shows 
hearing loss in the high frequencies now.  

Evidence of record shows a current bilateral hearing loss 
disability.  Notwithstanding, service treatment records do 
not contain audiometric findings establishing a hearing loss 
disability for VA purposes and the record does not contain 
medical evidence relating such disability to in-service noise 
exposure.  

As discussed, the VA examiner indicated it was less likely 
that current hearing loss was related to service.  The Board 
acknowledges that the September 1965 audiogram suggests some 
degree of hearing loss (i.e., various thresholds over 20), 
see Hensley, supra, and that these findings were worse than 
shown on separation.  The examiner did not discuss this 
audiogram and instead focused on the separation examination, 
which was considered within normal limits.  Review of the 
examination shows that the examiner had access to and 
reviewed the claims file.  The Board is not in a position to 
make medical judgments regarding the examiner's findings.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Consequently, the examination appears adequate and the Board 
finds it probative.  

The Board acknowledges the veteran's contention that hearing 
loss has been present since shortly after service.  However, 
there is no competent evidence of bilateral hearing loss 
disability manifested to a compensable degree within one year 
following discharge from active service and service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Furthermore, as to the issue of direct service connection, 
the Board recognizes that the veteran is competent as a lay 
person to report symptoms, and his testimony as to a 
continuity of symptomatology since service is entitled to 
some probative weight.  Ultimately, however, the Board places 
more probative weight on the opinion of the competent VA 
audiologist, who considered the veteran's lay report, but 
also reviewed the documented record, and took into account 
the results of an audiogram at separation, and his post-
service occupational noise exposure.

The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss and the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for alcohol dependence is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.




REMAND

The veteran contends that service connection is warranted for 
a skin disability.  In his original claim, the veteran 
reported exposure to Agent Orange and that this caused skin 
lesions and breaking out.  The veteran served in Vietnam 
during his period of service and exposure to Agent Orange is 
presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2008).  

The veteran also reported exposure to asbestos due to 
changing hot machine gun barrels and that this caused water 
blisters and skin coming off of his hands.  A review of the 
claims file shows that various personnel records were 
obtained in connection with the veteran's PTSD claim.  There 
is no indication, however, that the RO attempted to verify 
whether or not the veteran had in-service asbestos exposure.  
Relevant personnel records should be requested.

In his VA Form 9 received in December 2006, the veteran 
indicated that he had skin cancer and other disorders treated 
less than one year after service.  He reported treatment at 
the Leestown VAMC (Lexington) in 1967 or 1968.  As discussed 
in the VCAA section of this decision, the RO attempted to 
obtain VAMC records pertaining to treatment beginning in 
1970.  These records were determined to be unavailable.  
There is no indication that records from 1967 or 1968 were 
requested.  As such, additional records should be requested.  
See 38 C.F.R. § 3.159(c)(2) (2008).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Court in McLendon observed 
that the third prong, which requires an indication that the 
claimant's disability or symptoms "may be" associated with 
the established event, is a low threshold.  Id. at 83.  
Credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation is one type 
of evidence that may indicate a current disability is 
associated with service.  Id.; see also Charles v. Principi, 
16 Vet. App. 370 (2004).

Evidence of record shows that the veteran has been treated 
for various skin disabilities, including actinic keratoses, 
solar keratoses, contact dermatitis, tinea, possible basal 
cell carcinoma, chronic dermatitis, eczema, and skin tags.  
Thus, there is evidence of current disability.  Review of 
service treatment records shows that the veteran was seen 
with complaints of a rash on his hand in December 1966.  
Physical examination showed a questionable chemical burn and 
it was also noted that he worked with gas.  Complaints 
related to a rash on the hand and dry scaly skin were also 
noted in September 1967. 

The veteran reported that he had skin problems in Vietnam and 
that they have gotten worse over the years.  The veteran is 
competent to report rashes on his skin.  See Charles, supra.  
In support of his claim, he also submitted various lay 
statements from individuals who indicated that he has had 
dry, cracked, and painful skin ever since coming home from 
the service.  

The Board acknowledges that the skin disabilities shown in 
the record are not listed under 38 C.F.R. § 3.309(e) as 
diseases associated with herbicide exposure.  
Notwithstanding, the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Circ. 1994).  

On review, the Board finds that the requirements set forth in 
McLendon are met.  As such, a VA examination with medical 
opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request service personnel records 
pertaining to in-service asbestos 
exposure, if any.  A determination should 
be made regarding whether the veteran was 
exposed to asbestos during active military 
service.

2.  Request records from VAMC Lexington 
pertaining to the veteran for the period 
from December 1967 (date of discharge) to 
January 1970.  All records received should 
be associated with the claims file.  If 
records are determined to be unavailable, 
the appropriate procedures should be 
followed.  Additionally, if the veteran is 
currently receiving VA treatment for his 
skin disability, these records should also 
be obtained.

3.  Thereafter, schedule the veteran for a 
VA skin examination.  All necessary 
diagnostic tests, if any, should be 
conducted.  The claims file should be 
provided to the examiner for review, and 
the examiner should note that it has been 
reviewed.

All current diagnoses related to the 
veteran's skin should be noted.  After 
reviewing the claims file, the examiner 
should render an opinion as to whether the 
veteran currently has a skin disability 
that is at least as likely as not related 
to his active military service or events 
therein, to include Agent Orange exposure.  
If confirmed, asbestos exposure should 
also be considered.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Upon completion of the above 
development and any additional development 
deemed appropriate, readjudicate the claim 
of entitlement to service connection for a 
skin disability.  All applicable laws and 
regulations should be considered.  If the 
benefit remains denied, the appellant and 
his representative, if any, should be 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


